Opinion on the court by
JUDGE NUNN
Affirming.
The purpose of this suit was to obtain a mandatory injunction against the appellee, the Louisville Water Company, requiring it to ■ deliver by and through a meter belonging to and constructed by it in the month of May, 1901, opposite the lot of appellant, into the pipe of the appellant on his premises, water with which to sprinkle and clean the streets in front of his saloon, hall, residence and four cottages, all located upon a lot of land owned by appellant; the saloon, hall, and residence occupied by appellant, and the four cottages by his tenants. The appellant contends that appellee, as a quasi public corporation, should bet compelled to furnish him water for the uses named at the price he had been paying for eight or nine years, to wit, ten cents per day for not exceeding 700 gallons per day; and if he used exceeding that amount he was to pay in proportion. He further contends that, having received and paid for the water under the meter system, he was entitled to use it as he saw fit, or at least for the benefit of his tenants. Appellee contends that it had the right to establish under its charter reasonable rules and regulations in the conduct' of its business in supplying all persons along the line of its mains without *417discrimination, and that all persons along the line of its mains Were entitled, to the same service at uniform rates; that, having such right, it adopted two methods for its customers to purchase water — one the assessment and the other the meter plan. The assessment plan is estimated by the number of rooms in the house, the number of bath tubs, sinks, closets, faucets, and the size and depth of the lot upon which the building is located. The meter plan is to measure the amount of water and charge for the amount used. In either plan the reference is to one building or residence. It appears from this record without material contradiction that appellant, in the year 1901, received water from the appellee under the meter system, and that a hose box was situated in front of or by his saloon, to which he attached his hose for his individual use, and also attached a pipe under the ground and near the bottom of the hose box (this seems to have been attached without the knowledge of the water company), and extended this pipe along in front of and into the yards of his four cottages, and attached a water faucet about eighteen inches from the ground in each cottage yard within .easy access to the immates thereof and to the general public.
In the year 1902 the appellee refused to renew the contract with appellant and furnish him water that year unless he would detach the pipe that extended along the front of the four cottages and agree not to furnish water from this hose box to his tenants in the cottage, it having previously extended from its main service pipes into the yards of these cottages. Appellant refused to accede to this demand, and instituted this action. The lower court refused appellant the injunction, and dismissed his petition.
We are of the opinion that he had no -right to connect the pipes to his cottages and supply them with water from the *418service pipe to his house for dwelling purposes, and we think the rule of the company complained of by appellant is a reasonable one. There is no allegation in the pleadings nor evidence showing that appellee haid violated its rules and regulations in any particular, or had' discriminated against appellant in any manner. The substance and effect of his contention is that it would not violate its rules and fumisih him and hia tenants all the water he desired through this one hose box by the meter plan; in other words, to discriminate in his favor.
Wherefore the judgment is affirmed.
Petition for re-hearing by appellee overruled.